Citation Nr: 0708910	
Decision Date: 03/27/07    Archive Date: 04/09/07

DOCKET NO.  05-21 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an evaluation in excess of 10 percent for 
acromioclavicular separation, left shoulder, post operative.


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1965 to 
October 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied entitlement to service connection for bilateral 
hearing loss, and an evaluation in excess of 10 percent for 
acromioclavicular separation, left shoulder.

Before the case was certified to the Board, the veteran's 
former representative, American Veterans, submitted a later 
dated in July 2005 that they were withdrawing their 
representation of the veteran.  By letter on July 11, 2005, 
the veteran was notified notice of the withdrawal and an 
opportunity to seek a new power of attorney in the case.  As 
this was in accordance with 38 C.F.R. § 20.608, the veteran 
is not represented in this appeal.  


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss noted on his entry 
into service did not undergo a permanent increase in service 
beyond its natural progression.

2.  The veteran's left shoulder disability is manifested by 
objective findings of impingement syndrome and degenerative 
joint disease, flexion most severely limited to 120 degrees, 
abduction to 140 degrees, external rotation to 75 degrees, 
and internal rotation to 60 degrees, and complaints of 
functional impairment due to pain.




CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in 
or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 
1111, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(b), 3.306, 3.385 (2006).

2.  The criteria for a rating in excess of 10 percent for 
acromioclavicular separation, left shoulder, post operative 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.71a, Diagnostic Codes 5003, 5200-5203 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)." Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the claims and the 
respective responsibilities of each party for obtaining and 
submitting evidence by way of a September 2003 VA letter, 
prior to the February 2004 rating decision.  Specifically, 
the RO notified the veteran that VA would obtain all relevant 
evidence in the custody of a Federal department or agency and 
that it was his responsibility to respond in a timely manner 
to VA's requests for specific information, and to provide a 
properly executed release so that VA could request the 
records for him.  The RO also notified the veteran to submit 
any medical reports he had, which, in effect, would include 
any evidence in his possession.  Although the hearing loss 
disability was not noted on the first page of the VA letter, 
on the second page, the hearing loss disability, as well as 
the criteria for substantiating a service connection claim 
were addressed.  

The letter only generally addressed the criteria for an 
increased rating claim by noting that the veteran was 
claiming an increase in his service-connected left shoulder.  
However, the veteran has demonstrated his understanding of 
the information necessary to substantiate an increased rating 
claim by consistently arguing that his disability in the left 
shoulder had become worse.  He also has made attempts to 
submit information to be considered in support of his claim.  
Therefore, any defect with the increased rating notice was 
non-prejudicial, as the veteran had actual notice of this 
information.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (VA can demonstrate that a notice defect is not 
prejudicial if it can be demonstrated ... that any defect in 
notice was cured by actual knowledge on the part of the 
appellant that certain evidence (i.e., the missing 
information or evidence needed to substantiate the claim) was 
required and that the appellant should have provided it.); 
see also Overton v. Nicholson, 20 Vet. App. 427 (2006).  

The Board notes that the September 2003 VA letter notified 
the veteran that he had 30 days from the date of the letter 
to respond.  The veteran was further advised that if he did 
not respond by the end of the 30-day period, his appeal would 
be decided based on the information and evidence currently of 
record.  In a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response. 

The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)), however, amended section 5103(b) to 
provide that the one-year limitation in that section should 
not be construed to prohibit VA from making a decision on the 
claim before the expiration of the one-year period.  This 
section of the Veterans Benefits Act of 2003 also provides 
that nothing in the section should be construed to require 
re-notification or additional notification to the claimant.  
This amendment is effective as if enacted on November 9, 
2000.  Consequently, there is no defect with the 30-day 
provision given to the veteran in this case.  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  The 
September 2003 letter did not provide the veteran with notice 
of the laws regarding degrees of disability or effective 
dates for any grant of service connection.  However, since no 
new disability rating or effective date for award of benefits 
will be assigned, as discussed below, any defect with respect 
to the content of the notice requirement was non-prejudicial.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Additionally, VA has obtained all relevant, identified, and 
available evidence and has notified the veteran of any 
evidence that could not be obtained.  The veteran tried to 
obtain records from his former employer and a physician, but 
informed VA in August 2004 that his employer notified him 
that they did not keep records past 10 years and that the 
physician had passed away; so he was unable to obtain these 
records.  As such, any attempts by VA to obtain these records 
also would be futile.  He also made a vague reference to 
filing for benefits with the Social Security Administration 
at an unknown time which he did not pursue.  He has not 
provided sufficient information to attempt to obtain any 
records, if existing.  VA has obtained medical examination 
and opinion for both claims.  There is no reasonable 
possibility that any further assistance to the veteran would 
be capable of substantiating his claims.  Therefore, VA has 
satisfied all duties to notify and assist the appellant.


Service connection bilateral hearing loss

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of wartime military service.  38 U.S.C.A. § 1110 
(West 2002).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled in service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2006).  The term "noted" means those 
conditions recorded in examination reports upon entry.  Crowe 
v. Brown, 7 Vet. App. 238 (1994).

Where a pre-service disability increases in severity during 
active service, a presumption arises that the disability was 
aggravated during service.  38 C.F.R. § 3.306(a) (2006).  
Clear and unmistakable evidence is required to rebut this 
presumption.  38 C.F.R. § 3.306(b) (2006).  However, where a 
disability merely undergoes a temporary worsening of symptoms 
and not a permanent increase in the actual disability, the 
aggravation may not be conceded.  Id., see also Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991) (temporary or 
intermittent flare-ups during service of a pre-existing 
disease or disability is not sufficient to be considered 
"aggravation in service" unless the underlying condition, 
as contrasted to symptoms, is worsened.")

Moreover, service connection for impaired hearing shall not 
be established unless hearing status meets certain pure tone 
and speech criteria.  38 C.F.R. § 3.385 (2006).  For purposes 
of applying the laws administered by VA, impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  Id. 

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
evaluating service connection claims, the Board shall 
consider all information and lay and medical evidence of 
record.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002).

The veteran's entrance examination in July 1965 measured pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
40
55
LEFT
10
5
5
55
55

In block 76 of the medical report, the veteran was provided a 
physical profile of "2" for hearing (H) on his PULHES 
chart.  There is no in-service complaint of, or treatment 
for, hearing loss.  Upon discharge in October 1967, spoken 
and whisper voice tests were 15/15.

In pertinent part, a November 2003 VA examination report 
shows that the veteran stated he was exposed to loud ship 
engine noises and believed that this might be responsible for 
his hearing loss.  The examiner noted that the claims file 
was not available for review and found that if confirmed by 
audiology, the veteran's hearing loss was at least as likely 
as not secondary to acoustic trauma, which occurred during 
military service.

In February 2005, the veteran underwent VA audiology 
examination with benefit of review of his claims folder.  
Audiometric testing showed pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
35
65
75
75
LEFT
-
25
60
70
70

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 100 percent in the left ear.  
The clinical diagnosis was mild to severe sensorineural 
hearing loss in both ears.

The examiner noted that upon review of the claims file, the 
veteran entered the military with a moderate hearing loss at 
3,000 to 6,000 Hz bilaterally and that at discharge, he 
passed a whisper test bilaterally.  On the 2005 examination, 
the veteran reported that hazardous noise exposure in the 
military without the use of hearing protection included naval 
guns, ship engines, electrical generators, auto repair, weed 
eater, and leaf/grass blower.  His primary military 
occupational specialty was engineman and he reportedly worked 
on board ship in the engine room and boiler room.  He stated 
that before he entered the military he worked as a salesman 
for heavy construction equipment and that he was exposed to 
loud noise with this job.  The examiner found that based on 
the audiometric data within the claims file, it could be 
ascertained that the veteran entered the service with a 
moderate bilateral hearing loss.  The examiner further noted 
that the present test results were very similar to the 
pattern of loss, which existed prior to his military service.  
The examiner thus found that in her opinion, the military did 
not aggravate the veteran's pre-existing hearing loss above 
the normal progression while in service.

The veteran had a pre-existing bilateral hearing loss 
disability noted on his entrance examination wherein he was 
provided a physical profile of "2" on his PULHES chart.  
See generally Hanson v. Derwinski, 1 Vet. App. 512, 514 
(1991); Odiorne v. Principi, 3 Vet. App. 456, 457 (1992); 
McIntosh v. Brown, 4 Vet. App. 553 (1993) (PULHES represents 
a physical profile divided into six categories: The "P" 
stands for "physical capacity or stamina"; the "U" stands 
for "upper extremities"; the "L" stands for "lower 
extremities"; the "H" stands for "hearing and ear"; the 
"E" stands for "eyes"; and the "S" stands for 
"psychiatric;" a numeric designation of 1 represents a high 
level of fitness).  There is no evidence of a measurable 
decrease in hearing acuity in service with the veteran 
scoring 15/15 for both ears on spoken and whisper voice tests 
upon his separation.

The February 2005 VA examiner, based upon review of the 
claims folder, has opined that the veteran's audiometric 
findings upon entrance into service showed a moderate 
bilateral hearing loss.  The examiner further found that, 
upon review of the service medical records and postservice 
audiometric findings, that the veteran's military service did 
not aggravate his pre-existing hearing loss above the normal 
progression while in service.  On the other hand, a VA 
examiner in November 2003 opined that the veteran's noise 
exposure inservice might be responsible for his hearing loss, 
if confirmed by audiology.  

The Board finds that the February 2005 VA examiner's opinion 
holds the most probative value in this case.  This examiner 
had actual knowledge of the entrance examination noting a 
measurable bilateral hearing loss, an absence of inservice 
treatment or complaint, normal spoken and voice whisper tests 
upon discharge, and review of postservice audiometric 
results.  The November 2003 VA examiner had no knowledge of 
such evidence.  As there is no evidence of permanent 
decreased hearing acuity in service, the presumption of 
aggravation does not apply.  See Hunt, 1 Vet. App. at 297.  
The veteran's report of hearing loss symptom and limitations 
have been considered by the February 2005 VA examiner, and 
his own personal beliefs as to the onset or aggravation of 
his hearing loss in service holds no probative value as he is 
not shown to possess the requisite medical training to speak 
to issues involving diagnosis and etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a) (2006).  As the preponderance of the evidence is 
against the claim, the benefit of the doctrine does not 
apply.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 
2001).

Increased rating left shoulder

Historically, the veteran was surgically treated for a 
complete left (non-dominant) acromioclavicular (AC) joint 
separation in service.  Service connection for left shoulder 
acromioclavicular separation originally was granted in a 
March 1968 rating decision.  The RO assigned a 10 percent 
rating effective October 20, 1967.

The veteran now seeks an increased rating for his left 
shoulder disability.  He stated that he feels constant pain 
in his left shoulder and that his shoulder pops in and out of 
socket.  He also reported difficulty in pushing, pulling, 
lifting, and overhead activity and worsened symptoms with 
repetitive activities.  He essentially contends that the 
symptoms in his left shoulder are worse than considered by a 
10 percent evaluation.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2006).  Separate diagnostic codes identify the various 
disabilities.  Where there is a reasonable doubt as to the 
degree of disability, such doubt shall be resolved in favor 
of the claimant, and where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
38 C.F.R. §§ 3.102, 4.3, 4.7 (2006).  In addition, the Board 
will consider the potential application of the various other 
provisions of 38 C.F.R., Parts 3 and 4, whether or not they 
were raised by the veteran, as well as the entire history of 
the veteran's disorder in reaching its decision, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation already has been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Once the evidence 
is assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.  

The veteran's left shoulder disability is evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5203 for impairment 
of the clavicle or scapula.  Malunion of the clavicle or 
scapula on the minor or major side warrants a 10 percent 
rating or is rated based on impairment of function of 
contiguous joint.  Nonunion of the clavicle or scapula 
without loose movement on the minor or major side also 
warrants a 10 percent rating.  Nonunion of the clavicle or 
scapula with loose movement, or dislocation of the clavicle 
or scapula on the minor or major side warrants a 20 percent 
rating.  DC 5203.

Upon review, a rating higher than 10 percent is not warranted 
under DC 5203.  A November 2003 VA examination report notes 
that the veteran is right-hand dominant and that he reported 
increasing difficulty with his left shoulder over the last 
several years, including difficulty with overhead activity 
and pain over the acromioclavicular joint, with worsening 
symptoms during repetitive activities.  On physical 
examination, he was point tender over the acromioclavicular 
joint and had a mildly positive impingement and supraspinatus 
maneuver.  X-ray evaluation of the left shoulder revealed 
acromioclavicular degenerative changes of a moderately severe 
nature.  The impression was history of acromioclavicular 
separation, status post repair with moderate degenerative 
joint disease; and impingement syndrome, left shoulder, 
moderate.  

On physical examination in February 2005, the veteran had 
continued tenderness over the acromioclavicular joint, a 
positive impingement sign, and positive supraspinatus 
maneuver.  He was tender to palpation over the greater 
tuberosity.  X-ray evaluation revealed severe degenerative 
joint disease at the acromioclavicular joint with inferiorly 
projecting osteophytes and a probable acromial spur.  The 
impression was acromioclavicular separation, left, status 
post repair with severe degenerative joint disease; and 
impingement syndrome, left shoulder, moderate with probable 
rotator cuff tear.   

Although the veteran reported that his left shoulder pops in 
and out of socket, as none of the objective findings show 
nonunion or dislocation of the left clavicle or scapula, a 
rating higher than 10 percent does not apply under DC 5203.

DC 5202 for other impairment of the humerus allows for a 20 
percent rating for malunion of the humerus with moderate 
deformity on the minor or major side.  As noted by the x-ray 
findings, however, the left shoulder does not show any 
malunion.  For this reason, DC 5202 also is inapplicable.

Under DC 5201, a 20 percent rating is assigned for limitation 
of motion of the arm at shoulder level.  A 20 percent rating 
also is assigned for limitation of motion of the minor arm to 
midway between side and shoulder level.  A 30 percent rating 
is assigned for limitation of motion of the major arm to 
midway between side and shoulder level.  DC 5201.  Normal 
range of motion of the shoulder is considered to be flexion 
and abduction from 0 to 180 degrees; and external and 
internal rotation from 0 to 90 degrees.  See 38 C.F.R. 
§ 4.71a, Plate I (2006).

A November 2003 VA examination report shows that range of 
motion of the left shoulder was compromised in flexion to 120 
degrees, abduction 140 degrees, external rotation of 90 
degrees, and internal rotation to 70 degrees.  In February 
2005, range of motion in his left shoulder revealed 160 
degrees of flexion, 140 degrees of abduction, external 
rotation to 75 degrees, and internal rotation to 60 degrees.  
The examiner remarked that active range of motion was equal 
to passive range of motion unless otherwise stated and that 
range of motion was assessed using a goniometer, as required.  
The examiner further noted that range of motion was recorded 
through the subjective range of comfort as defined by the 
veteran and that no attempt was made to encourage the veteran 
to exceed his level of comfort.  

Upon review, these findings do not allow for a compensable 
rating under DC 5201.  Specifically, the most severe 
limitation of motion showed flexion to 120 degrees, abduction 
to 140 degrees, external rotation to 75 degrees, and internal 
rotation to 60 degrees.

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When, however, limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  DC 5003.

Even though x-ray findings show degenerative joint disease 
and limitation of motion in the left shoulder, a separate 10 
percent rating for degenerative arthritis in the left 
shoulder does not apply.  The assignment of separate ratings 
is permitted, as long as the same disability is not evaluated 
under various diagnoses.  See 38 C.F.R. § 4.14 (2006); 
Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  
Limitation of motion of the left shoulder, however, already 
has been compensated by the 10 percent rating assigned under 
DC 5203.  If a separate disability rating was assigned for 
limitation of motion due to degenerative arthritis, the same 
impairment would be evaluated twice, which violates VA 
regulations. 

The last diagnostic code considered is DC 5200, which 
addresses ankylosis of the scapulohumeral articulation.  
"Ankylosis" is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical process.  See 
Dorland's Illustrated Medical Dictionary, 28th edition, p. 
86.  None of the medical evidence relates to such impairment.  
As noted, the medical evidence shows the veteran could move 
his left shoulder.  Thus, DC 5200 does not apply.

In evaluating the veteran's claim, the Board has considered 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  In November 2003, the veteran reported 
difficulty with overhead activity and pain over the 
acromioclavicular joint, with worsening symptoms during 
repetitive activities.  While the veteran's complaints are 
significant, any functional loss related to the left shoulder 
already is contemplated by the 10 percent rating assigned 
under DC 5203.  In February 2005, the veteran described no 
additional effects of the left shoulder conditions on his 
usual occupation or daily activities.  The examiner noted 
that unless otherwise stated, range of motion or joint 
function was not additionally limited by pain, fatigue, 
weakness, or lack of endurance following repetitive use or 
during flare-ups.  The veteran also described no 
incapacitating episodes during the past 12 month's period 
unless otherwise stated.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability. 38 C.F.R. § 4.1 (2006).

Also considered by the Board are the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  If the question 
of an extraschedular rating is raised by the record or by the 
veteran before the Board, the correct course of action is for 
the Board to raise the issue and remand the matter if 
warranted for a decision in the first instance by the RO, 
which has the delegated authority to assign such a rating in 
the first instance, pursuant to 38 C.F.R. § 3.321.  See 
Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996).  To this end, the Board 
notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected left shoulder is demonstrated, nor is there any 
other evidence that this condition involves such disability 
that an extraschedular rating would be warranted under the 
provisions of 38 C.F.R. § 3.321(b)(1).  The Board therefore 
finds that further consideration or referral of this matter 
under the provisions of 38 C.F.R. § 3.321 is not warranted.

The veteran asserts a more debilitating condition due to his 
left shoulder than was demonstrated by the evidence cited 
above, and the Board fully respects the veteran's sincere 
assertions in this case.  However, it finds the probative 
weight of this positive evidence to be overcome by the more 
objective negative evidence cited above.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  See also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Francisco v. Brown, 7 Vet. App. at 55 (1994).  
Thus, as the probative weight of the negative evidence 
exceeds that of the positive, the claim must be denied.  
Gilbert, 1 Vet. App. at 49.

In sum, under the circumstances in this case, the Board finds 
that the evidence more nearly approximates the criteria for a 
10 percent rating for the left shoulder under 38 C.F.R. 
§ 4.71a, DC 5203.  See 38 C.F.R. § 4.7 (2006).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to an evaluation in excess of 10 percent for 
acromioclavicular separation, left shoulder, post operative 
is denied. 



____________________________________________
T. Mainelli 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


